 

Exhibit 10.1

 

[tm2032147d1_10-1img01.jpg]

 

May 12, 2020

 

Private and Confidential

 

Edmund J. Schwartz

22 Avon Road

Warren, New Jersey 07059

 

Dear Ed:

 

Further to our recent discussions, this letter agreement (this “Letter”) sets
forth the terms of your consulting arrangement with Summer Infant, Inc. and
Summer Infant (USA). Inc. (together, “Summer”), to commence on May 12, 2020.
Initially, you will be engaged as a consultant to the Company’s finance
department. Commencing on or about June 15, 2020, and for the remaining term of
your consultancy engagement, you will serve as the Company’s Chief Financial
Officer. This Letter sets forth our mutual understanding and agreement regarding
your consulting arrangement with Summer pursuant to the following terms and
conditions.

 

Term, Position and Responsibilities:

 

Your consulting arrangement with Summer will commence on May 12, 2020 and is
expected to continue for an initial term of 12 months, subject to termination as
described herein. You have agreed that Summer may extend the term of this
arrangement, in one-month increments, upon not less than fourteen (14) days
prior written notice to you before the expiration of the initial term or any
extended term. If you desire to terminate this engagement, you have agreed to
provide Summer with at least thirty (30) days prior written notice. The Company
may terminate this engagement for any reason and at any time upon fourteen (14)
days prior written notice to you, or immediately for cause. Commencing on June
15, 2020 your title will be Chief Financial Officer ("CFO"). Throughout the term
of your engagement, you will report directly to Summer's Interim CEO, Stuart
Noyes. Your responsibilities will include all duties assigned to you as
consultant, and as CFO including, without limitation, performing all duties
commensurate with the office of CFO, providing oversight of Summer’s finance
department and working with Summer’s independent auditor. You will also act as
an officer and/or director of Summer’s subsidiaries. As CFO, you will be covered
as an officer under the Company’s existing director and officer liability
insurance policy as currently in place.

 

You will be expected to work Monday through Friday, during normal business
hours. On most days you will be required to provide the services from Summer's
corporate headquarters located in Woonsocket, Rhode Island, however, with the
prior consent of Summer you may also provide the services working from your home
office or if, due to governmental restrictions, travel is limited or
“stay-at-home” orders are in place. You agree, at all times during the term of
this consulting arrangement, to conscientiously perform all of the duties and
responsibilities assigned to you to the best of your ability and experience and
in compliance with law. You agree, during the term hereof, to use your best
efforts to promote the interests of Summer and to devote your full business time
and energies to the business and affairs of Summer and the performance of your
duties hereunder.

 



 

Page 2  

 

During your consulting period with Summer you will be required to abide by
Summer’s code of conduct, policies and procedures as set forth in Summer’s
employee manual or as otherwise communicated to you in writing. You will also be
bound by and adhere to the terms and conditions set forth in Appendix A,
attached hereto and incorporated into this Letter.

 

For purposes of Securities and Exchange Commission (“SEC”) reporting, as CFO you
will be deemed an “executive officer” and will be subject to the rules and
requirements of Section 16 of the Securities Exchange Act of 1934.

 

Compensation:

 

You will receive compensation, in the amount of Five Thousand Dollars
($5,000.00) for the month of May 2020, payable no later than May 29, 2020.
Thereafter, you will receive compensation, in the amount of Twenty Thousand
Dollars ($20,000.00) per month, on the 15th of each month. Payment for any month
will be pro-rated for any month in which your consulting arrangement is
terminated. You will provide Summer with a monthly invoice for services and a
weekly invoice for expenses to be reimbursed. The weekly expense invoice, once
approved, will be due and payable. You will be issued an IRS 1099 Tax Form by
Summer reflecting the aggregate compensation to be paid to you by Summer. Except
as set forth below, you will not be eligible to participate in nor receive any
standard employee benefits from Summer, including, without limitation, health
and dental benefits and retirement benefits.

 

Expense Reimbursement:

 

During your consulting arrangement with Summer when you are required to be
present at Summer's corporate headquarters. Summer will pay for you to stay at a
hotel or other lodgings located near Summer's corporate headquarters and
otherwise acceptable to Summer. Summer understands that you will be commuting to
and from your home in New Jersey to Summer's headquarters, and Summer will
reimburse you for one (1) round trip per week at the applicable IRS mileage
rate, and for a predetermined amount for toll expenses per trip upon submission
by you in your weekly invoice. Summer will reimburse you for all reasonable,
documented meal expenses while performing services at Summer’ corporate
headquarters. Any other expenses incurred by you shall be reimbursed in
accordance with Summer’s expense reimbursement policies.

 

Governing Law:

 

Your consulting arrangement with Summer shall be governed by and interpreted in
accordance with the laws of the State of Rhode Island. By execution and delivery
of this Letter, you irrevocably submit to and accept the exclusive jurisdiction
of the courts in the State of Rhode Island and waive any objection (including
any objection to venue or any objection based upon the grounds of forum non
conveniens) which might be asserted against the bringing of any such action,
suit or other legal proceeding in such courts.

 



 

Page 3  



 

Your consultant arrangement with Summer is an “at will” arrangement, in that
either you or Summer have the right to terminate the consulting relationship at
any time, with or without cause, upon the prior notice requirements set forth
above. This status may only be altered by written agreement, which is specific
as to all material terms and is signed by an authorized officer of Summer. The
terms of this Letter do not, and are not, intended to create either an express
and/or implied contract of employment with Summer for a definitive term.

 

No Prior Agreement:

 

You have represented to Summer that you are not bound by any agreement with any
other entity or employer under which your provision of consulting services to
Summer would constitute a breach, including, without limitation, any agreement
not to compete, any confidentiality agreement or any of exclusive employment.
Any breach or misrepresentation of the preceding representation shall constitute
grounds to terminate your consulting arrangement.

 

To indicate your agreement to the terms and conditions set forth in this Letter,
please sign and date below and sign and date Appendix A, keep a copy for your
records and return a copy to Patty Hines, SVP for Human Resources.

 



  Very truly yours,       Summer Infant (USA), Inc.       /s/ Stuart Noyes      
By: Stuart Noyes, President

 

I agree to the terms and conditions set forth in this Letter represents the
entire agreement between Summer and me concerning the consulting arrangement and
supersedes any prior oral or written agreements regarding such arrangement.

 



/s/ Edmund J. Schwartz   Edmund J. Schwartz       May 12, 2020   Date  

 



 

   

 

APPENDIX A

 



I. Confidentiality and Non-Disclosure:

 

By signing this Letter you recognize and acknowledge that through your
engagement by Summer as a consultant you will have access to certain
confidential information relating to Summer and its affiliates, including, but
not limited to, operational policies, financial information, marketing
information, personnel information, trade secrets, customer information
(including customer lists and analytical sales data), new products, and pricing
and cost policies, that are valuable, special and unique assets of Summer
(collectively, “Confidential Information”). You agree not to use or disclose
such Confidential Information to any person, firm, corporation, association or
other entity for any purpose or reason whatsoever, except as is required in the
course of performing your duties for Summer unless (i) such information becomes
known to the public generally through no breach by you of this covenant or (ii)
disclosure is required by law or any governmental authority or is required in
connection with the defense of a lawsuit against the disclosing party, provided,
that prior to disclosing any information pursuant to this clause (ii), you shall
give prior written notice to Summer and provide Summer with the opportunity to
contest such disclosure. You agree that, both during the term of your consulting
arrangement with Summer and for a two (2) year period after the termination of
your consulting arrangement with Summer, for whatever the reason, you will hold
in a fiduciary capacity for the benefit of Summer and shall not, directly or
indirectly, use or disclose, except as authorized by Summer in connection with
the performance of your duties, any Confidential Information, that you may have
or may acquire hereafter (whether or not developed or compiled by you and
whether or not you have been authorized to have access to such Confidential
Information). The covenants contained herein shall survive your consulting
arrangement with Summer for a period of two (2) years thereafter; provided,
however, that with respect to those items of Confidential Information which
constitute trade secrets under applicable law, your obligations of
confidentiality and non-disclosure as set forth herein shall continue to survive
to the greatest extent permitted by applicable law. These rights of Summer are
in addition to rights Summer has under the common law or applicable statutes for
the protection of trade secrets.

 



II. Records and Property:

 

All records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, documents and the like (together with all copies thereof)
relating to the business of Summer, which you shall use or prepare or come in
contact with in the course of, or as a result of, your consulting arrangement
shall, as between the parties, remain the sole property of Summer. Upon
termination of your consulting arrangement with Summer or upon the prior demand
of Summer, you agree to immediately return all such materials and shall not
thereafter cause removal thereof from the premises of Summer. Further, you agree
to disclose and assign to Summer as its exclusive property, all ideas, writings,
inventions, discoveries, improvements and technical or business innovations made
or conceived by you, whether or not patentable or copyrightable, either solely
or jointly with others during the course of your consulting arrangement with
Summer which are along the lines of the business, work or investigations of
Summer or its affiliates.

 



 A-1 

   

 





III. Non Solicitation:

 

By signing this Letter you acknowledge that: (i) the knowledge and experience
that you will acquire in the course of consulting arrangement by Summer as
interim CFO you will be privy to Confidential Information and trade secrets as
defined above, (ii) you will have personal contact with present vendors and
customers of Summer and that (iii) that Summer competes in a highly competitive
market environment, and (iv) the provisions of this non solicitation are
reasonable and necessary to protect the business of Summer. As such, you agree
for a period of one (1) year after your termination of your employment with
Summer (the “Restrictive Period”), You will not, for your own benefit or for the
benefit of any other person, during the Restrictive Period (A) solicit, employ
or otherwise engage as an employee, independent contractor or otherwise, any
person who is an employee of Summer or was an employee during your employment
with Summer or in any manner induce or attempt to induce any employee of Summer
to terminate the employee's employment with Summer, or (B) interfere with the
business relationship of Summer with any person, including any employee,
contractor, supplier or customer of Summer.

 

If any of the agreements set forth in this Letter are held to be unreasonable,
arbitrary, or against public policy, such agreements will be considered to be
divisible as to scope, duration and geographic area, and such lesser scope,
duration or geographic area, or all of them, as a court of competent
jurisdiction determines to be reasonable, not arbitrary or not against public
policy, will be effective, binding, and enforceable against you.

 



IV. Acknowledgements/Remedies:

 

You acknowledge that the injury that would be suffered by Summer as a result of
a breach of the provisions of this Letter would be irreparable, and that an
award of monetary damages to Summer for such a breach would be an inadequate
remedy. Consequently, Summer will have the right, in addition to any other
rights it may have, to obtain, in any court of competent jurisdiction,
injunctive relief to restrain any breach or threatened breach hereof or
otherwise to specifically enforce any of the provisions of this Letter, and
Summer will not be obligated to post bond or other security in seeking such
relief.

 



/s/ Edmund J. Schwartz   May 12, 2020   Edmund J. Schwartz   Date  

 



 A-2 

 